           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 1 of 43




 1   BRODSKY & SMITH, LLC
 2   Evan J. Smith, Esquire (SBN 242352)
     esmith@brodskysmith.com
 3   Ryan P. Cardona, Esquire (SBN 302113)
     rcardona@brodskysmith.com
 4   9595 Wilshire Boulevard, Suite 900
 5   Beverly Hills, CA 90212
     Phone: (877) 534-2590
 6   Facsimile: (310) 247-0160
 7   Attorneys for Plaintiff
 8   [Additional Counsel on Signature Page]
 9
                                UNITED STATES DISTRICT COURT
10
                               NORTHERN DISTRICT OF CALIFORNIA
11
                                        SAN JOSE DIVISION
12
13    JOHN VOTTO, Derivatively on Behalf of )    Case No.:
      APPLE INC.,                           )
14                                          )
                         Plaintiff,         )
15                                          )    VERIFIED STOCKHOLDER
      v.                                    )    DERIVATIVE COMPLAINT FOR
16                                          )    BREACH OF FIDUCIARY DUTY AND
      TIMOTHY D. COOK, ARTHUR D.            )    VIOLATION OF THE FEDERAL
17    LEVINSON, JAMES A. BELL, ALBERT       )    SECURITIES LAWS
18    GORE, JR., ANDREA JUNG, RONALD D. )
      SUGAR, SUSAN L. WAGNER, ROBERT        )
                                            )
19    A. IGER, and LUCA MAESTRI,            )    JURY TRIAL DEMANDED
                                            )
20                       Defendants,        )
                                            )
21    -and-                                 )
22                                          )
                                            )
      APPLE INC.,                           )
23
                                            )
24                       Nominal Defendant. )
                                            )
25    _____________________________________ )

26
27
28



     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 2 of 43




 1          Plaintiff John Votto (“Plaintiff”), by and through his undersigned counsel, derivatively on
 2   behalf of Nominal Defendant Apple Inc. (“Apple” or the “Company”), submits this Verified
 3   Shareholder Derivative Complaint (the “Complaint”). Plaintiff’s allegations are based upon his
 4   personal knowledge as to himself and his own acts, and upon information and belief, developed
 5   from the investigation and analysis by Plaintiff’s counsel, including a review of publicly available
 6   information, including filings by Apple with the U.S. Securities and Exchange Commission
 7   (“SEC”), press releases, news reports, analyst reports, investor conference transcripts, publicly
 8   available filings in lawsuits, and matters of public record.
 9                                      NATURE OF THE ACTION
10          1.      This is a shareholder derivative action brought in the right, and for the benefit, of
11   Apple against certain of its officers and directors seeking to remedy Defendants’ violations of state
12   and federal law that have occurred from August 1, 2017 through January 2, 2019 (the “Relevant
13   Period”) and have caused, and continue to cause, substantial harm to Apple, including monetary
14   losses and damages to Apple’s reputation and goodwill.
15          2.      Apple is a multinational technology company that designs, develops, and sells
16   consumer electronics and software in the U.S. and abroad. Apple’s flagship product is its iPhone,
17   accounting for nearly two-thirds of the Company’s revenues since 2007. Apple sells the iPhone
18   throughout the world, including in Greater China, its third-largest market segment behind the
19   Americas and Europe.1
20          3.      During the Relevant Period, the Defendants (defined below) misrepresented and/or
21   failed to disclose multiple material factors that negatively impacted Apple’s iPhone sales and
22   revenues, including that, inter alia: (a) consumer demand for new iPhone models was negatively
23   impacted by Apple’s sales of heavily discounted battery replacement program for older iPhone
24   models, as customers chose not to upgrade or to delay same; (b) macroeconomic factors, including
25   an escalating trade war with the United States, increased competition from cheaper smartphones,
26
27   1
       The Greater China segment includes China, Hong Kong and Taiwan. The Americas segment
     includes both North and South America. The Europe segment includes European countries, as well
28
     as India, the Middle East and Africa.


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                      -1-
            Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 3 of 43




 1   and a sluggish economy, were likely to negatively affect, and were doing so, Apple’s iPhone sales
 2   in China; and (c) that as a result of the foregoing, the Defendants lacked a reasonable basis when
 3   issuing positive iPhone sales and revenue guidance for the first quarter of 2019, and when publicly
 4   denying the existence and negative impact of the foregoing.
 5           4.      Apple’s wrongful conduct came to light on January 2, 2019, when the Company
 6   disclosed declining iPhone sales and was forced to reveal to investors that it would not meet the first
 7   quarter 2019 revenue guidance it had issued only two months earlier, the first instance of Apple
 8   having to reduce its revenue expectations in the past 16 years. Apple’s Chief Executive Officer
 9   (“CEO”), Tim Cook, conceded that the declining sales were the result of users’ decisions not to
10   upgrade after receiving discount battery replacements, as well as economic issues in China, both
11   issues of which Apple and the Defendants herein repeatedly denied to analysts and investors existed
12   and/or would have a negative impact on sales.
13           5.      On this news, the Company’s share price fell approximately 9%, from $157.92 on
14   January 2, 2019 to $142.19 on January 3, 2019, the first trading day after the disclosure, on
15   exceedingly high trading volume of over 91 million shares.
16           6.      In addition, based on the wrongful conduct discussed herein, numerous lawsuits were
17   filed against Apple and certain of the Defendants and regulatory and governmental investigations
18   were started in the United States and abroad.
19                                     JURISDICTION AND VENUE
20           7.      This Court has jurisdiction over federal claims/questions asserted in this action
21   pursuant to 28 U.S.C. § 1331, and supplemental jurisdiction over the remaining state law claims
22   under 28 U.S.C. § 1367.
23           8.      This Court has jurisdiction over each defendant named herein because each is either
24   a corporation that conducts business in and maintains operations in this District, is an individual
25   residing in this District, and/or is an individual non-resident who has sufficient minimum contacts
26   with this District to render the exercise of jurisdiction by the District courts permissible under
27   traditional notions of fair play and substantial justice.
28


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                       -2-
            Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 4 of 43




 1           9.      Venue is proper in this Court in accordance with 28 U.S.C. §1391 because: (i) Apple
 2   maintains its principal place of business in this District; (ii) one or more of the Defendants either
 3   resides in or maintains offices in this District; (iii) a substantial portion of the transactions and
 4   wrongs complained of herein, including Defendants’ primary participation in the wrongful acts
 5   detailed herein, occurred in this District; and (iv) Defendants have received substantial
 6   compensation in this District by doing business here and engaging in numerous activities that had
 7   an effect in this District.
 8           10.     Moreover, a substantial portion of the transactions and wrongdoings that give rise to
 9   the claims asserted herein occurred in the County of Santa Clara, such that this action is properly
10   assigned to the San Jose division of this Court.
11                                                PARTIES
12   Plaintiff
13           11.     Plaintiff is a current owner of Apple stock and has held the stock during the time of
14   Defendants’ continuous wrongful course of conduct alleged herein. Plaintiff will fairly and
15   adequately represent the interests of the shareholders in enforcing the rights of the Company.
16   Nominal Defendant
17           12.     Nominal Defendant Apple is a multinational technology company that designs,
18   develops, and sells consumer electronics and software in the U.S. and abroad. Apple is incorporated
19   in California with its principal offices located at One Apple Park Way, Cupertino, C.A. 95014.
20   Apple’s common stock trades on the NASDAQ under the ticker symbol “AAPL.”
21   Director Defendants
22           13.     Defendant Timothy D. Cook (“Cook”) is, and was at all relevant times, CEO of the
23   Company and a member of its Board of Directors (the “Board”).
24           14.     According to the Company’s latest Form DEF 14A filed with the SEC on January 8,
25   2019 (the “2019 DEF 14A”), in fiscal year 2017, Defendant Cook received $12,825,066 in total
26   compensation from the Company, which included $3,057,692 in salary, $9,327,000 in non-equity
27   incentive plan compensation, and $440,374 in all other compensation. In fiscal year 2018, Cook
28   received $15,682,219 in total compensation from the Company, which included $3,000,000 in


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                        -3-
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 5 of 43




 1   salary, $12,000,000 in non-equity incentive plan compensation, and $682,219 in all other
 2   compensation.
 3          15.      Defendant Arthur D. Levinson (“Levinson”) is and has been the Company’s
 4   Chairman of the Board since November 2011, has been a director since August 2000, and was the
 5   Company’s co-lead director from 2005 to November 2011. Defendant Levinson is a member of the
 6   Company’s Audit and Finance Committee.
 7          16.      According to the 2019 DEF 14A, in fiscal year 2018, Defendant Levinson received
 8   $567,188 in total compensation from the Company, which included $300,000 in fees earned or paid
 9   in cash, $249,961 in stock awards, and $17,227 in all other compensation.
10          17.      Defendant James A. Bell (“Bell”) has been a director of the Company since October
11   2015 and is a member of the Audit and Finance Committee.
12          18.      According to the 2019 DEF 14A, in fiscal year 2018, Defendant Bell received
13   $362,665 in total compensation from the Company, which included $100,000 in fees earned or paid
14   in cash, $249,961 in stock awards, and $12,704 in all other compensation.
15          19.      Defendant Albert Gore, Jr. (“Gore”) has been a director of the Company since
16   March 2003 and is a member of the Nominating and Corporate Governance Committee and its
17   Compensation Committee.
18          20.      According to the 2019 DEF 14A, in fiscal year 2018, Defendant Gore received
19   $358,543 in total compensation from the Company, which included $100,000 in fees earned or paid
20   in cash, $249,961 in stock awards, and $8,582 in all other compensation.
21          21.      Defendant Andrea Jung (“Jung”) has been a director of the Company since January
22   2008 and is a member of the Nominating and Corporate Governance Committee and the Chair of
23   its Compensation Committee.
24          22.      According to the 2019 DEF 14A, in fiscal year 2018, Defendant Jung received
25   $403,106 in total compensation from the Company, which included $130,000 in fees earned or paid
26   in cash, $249,961 in stock awards, and $23,145 in all other compensation.
27          23.      Defendant Ronald D. Sugar (“Sugar”) has been a director of the Company since
28   November 2010 and is the Chair of the Audit and Finance Committee.


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                    -4-
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 6 of 43




 1          24.     According to the 2019 DEF 14A, in fiscal year 2018, Defendant Sugar received
 2   $409,461 in total compensation from the Company, which included $135,000 in fees earned or paid
 3   in cash, $249,961 in stock awards, and $24,500 in all other compensation.
 4          25.     Defendant Susan L. Wagner (“Wagner”) has been a director of the Company since
 5   July 2014 and is a member of the Audit and Finance Committee.
 6          26.     According to the 2019 DEF 14A, in fiscal year 2018, Defendant Wagner received
 7   $353,181 in total compensation from the Company, which included $100,000 in fees earned or paid
 8   in cash, $249,961 in stock awards, and $3,220 in all other compensation.
 9          27.     Defendants Cook, Levinson, Bell, Gore, Jung, Sugar, and Wagner are collectively
10   referred to herein as the “Director Defendants.”
11   Former Director Defendant
12          28.     Defendant Robert A. Iger (“Iger”) was a director of the Company from November
13   2011 until September 10, 2019, during the entirety of the Relevant Period. Prior to his departure,
14   Defendant Iger was the Chair of the Nominating and Corporate Governance Committee and a
15   member of its Compensation Committee.
16          29.     According to the 2019 DEF 14A, in fiscal year 2018, Defendant Iger received
17   $377,881 in total compensation from the Company, which included $125,000 in fees earned or paid
18   in cash, $249,961 in stock awards, and $2,920 in all other compensation.
19          30.     Defendant Iger is referred to herein as the “Former Director Defendant.”
20          31.     Except as to issues of demand futility, for ease of reference, the Director Defendants
21   and Former Director Defendant are collectively referred to herein as the “Director Defendants.”
22   Officer Defendants
23          32.     Defendant Luca Maestri (“Maestri”) has been the Company’s Senior Vice President
24   and Chief Financial Officer (“CFO”) since May 2014. Defendant Maestri was previously the
25   Company’s Vice President and Corporate Controller from March 2013 to May 2014.
26          33.     According to the 2019 DEF 14A, in fiscal year 2017, Maestri received $24,141,615
27   in total compensation from the Company, which included $1,019,231 in salary, $3,109,000 in non-
28   equity incentive plan compensation, and $20,000,113 in stock awards. In fiscal year 2018, Maestri


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                     -5-
            Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 7 of 43




 1   received 26,509,692 in total compensation from the Company, which included $1,000,000 in salary,
 2   $4,000,000 in non-equity incentive plan compensation, and $21,491,888 in stock awards.
 3          34.     Defendant Maestri is referred to herein as the “Officer Defendant.”
 4          35.     The Director Defendants (including, as discussed above, Defendant Iger) and Officer
 5   Defendant are collectively referred to herein as the “Defendants.
 6
                                     APPLE’S CORPORATE GOVERNANCE
 7          36.     As members of Apple’s Board, the Director Defendants were held to the highest
 8   standards of honesty and integrity and charged with overseeing the Company’s business practices
 9   and policies and assuring its integrity.
10          37.     The conduct of the Director Defendants complained of herein involves a knowing
11   and culpable violation of their obligations as directors and officers of Apple, the absence of good
12   faith on their part, and a reckless disregard for their duties to the Company and its investors that the
13   Director Defendants were aware posed a risk of serious injury to the Company.
14          38.     Apple’s Committees include only a Nominating and Corporate Governance
15   Committee, an Audit and Finance Committee, and a Compensation Committee.
16          39.     Apple has no Grievance Committee, Risk Committee, Corporate Compliance
17   Committee, Ethics Committee, or Human Rights Committee, among other omitted Committees.
18       DEFENDANTS’ FIDUCIARY OBLIGATIONS AND LEGAL RESPONSIBILITIES
19          40.     The Defendants, because of their positions with the Company (as directors and/or
20   executive officers), possessed the power and authority to control the contents of Apple’s public SEC
21   filings, statements to investors, and presentations to analysts and other market participants.
22          41.     They were provided with copies of the Company’s reports, statements, and press
23   releases alleged herein to be misleading prior to or shortly after their issuance, or knew and/or were
24   responsible for their contents, and therefore had the ability and opportunity to prevent their issuance
25   or cause them to be corrected. Because of their positions with the Company and their access to
26   material non-public information available to them but not to the public, the Defendants knew that
27   the adverse facts specified herein had not been disclosed to and were being concealed from the
28   public and that the positive representations being made were then materially false and misleading.


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                      -6-
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 8 of 43




 1   They had an obligation to prevent the dissemination of such information and ensure its accuracy,
 2   under the federal securities laws and common law.
 3          42.     The Director Defendants especially, as members of Apple’s Board, were held to the
 4   highest standards of honesty and integrity and charged with overseeing the Company’s business
 5   practices and policies and assuring the integrity of its financial and business records.
 6          43.     By reason of their positions as directors of the Company, and because of their ability
 7   to control the business and corporate affairs of Apple, the Director Defendants owed Apple and its
 8   investors the fiduciary obligations of trust, loyalty, and good faith. The obligations required the
 9   Director Defendants to use their utmost abilities to control and manage Apple in an honest and
10   lawful manner. The Director Defendants were and are required to act in furtherance of the best
11   interests of Apple and its investors, including in the use and preservation of its property and assets
12   (including goodwill).
13          44.     In addition, as directors of a publicly held company, the Director Defendants had a
14   duty to promptly disseminate accurate and truthful information with regard to the Company’s
15   operations, finances, and financial condition, as well as present and future business prospects, so
16   that the market price of the Company’s stock would be based on truthful and accurate information.
17          45.     To discharge their duties, the Director Defendants were required to exercise
18   reasonable and prudent supervision over the management, policies, practices, and controls of the
19   affairs of the Company, including to:
20                  (a)      ensure that the Company complied with its legal obligations and
21                  requirements, including acting only within the scope of its legal authority and
22                  disseminating truthful and accurate statements to the SEC and the investing public;
23                  (b)      conduct the affairs of the Company in an efficient, businesslike manner so as
24                  to make it possible to provide the highest quality performance of its business, to
25                  avoid wasting the Company’s assets, and to maximize the value of the Company’s
26                  stock;
27                  (c)      properly and accurately guide investors and analysts as to the true financial
28                  condition of the Company at any given time, including making accurate statements


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                      -7-
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 9 of 43




 1                   about the Company’s business prospects, and ensuring that the Company maintained
 2                   an adequate system of financial controls such that the Company’s financial reporting
 3                   would be true and accurate at all times;
 4                   (d)    remain informed as to how Apple conducted its operations, and, upon receipt
 5                   of notice or information of imprudent or unsound conditions or practices, make
 6                   reasonable inquiries in connection therewith, take steps to correct such conditions or
 7                   practices, and make such disclosures as necessary to comply with federal and state
 8                   securities laws;
 9                   (e)    ensure that the Company was operated in a diligent, honest, and prudent
10                   manner in compliance with all applicable federal, state and local laws, and rules and
11                   regulations; and
12                   (f)    ensure that all decisions were the product of independent business judgment
13                   and not the result of outside influences or entrenchment motives.
14             46.   The conduct of the Defendants complained of herein involves a knowing and
15   culpable violation of these obligations, the absence of good faith on their part, and a reckless
16   disregard for their duties and legal obligations to the Company and its shareholders of which the
17   Defendants were, or should have been, aware, and which posed a risk of serious injury to the
18   Company.
19             47.   The Defendants violated their obligations and/or duties by personally making and/or
20   causing the Company to issue false and misleading statements regarding the Company’s business
21   prospects and key products. As a result, Apple has expended, and will continue to expend,
22   significant sums of money related to regulatory investigations and private lawsuits in the U.S. and
23   abroad.
24                                      SUBSTANTIVE ALLEGATIONS
25             48.   Apple released its first iPhone model in 2007. Since then, Apple has released more
26   than fifteen new versions of its iPhone and the iPhone has become Apple’s largest source of revenue
27   by product type. In fiscal years 2017 and 2018, iPhone sales accounted for approximately 62% and
28   63% of Apple’s net sales, respectively.


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                      -8-
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 10 of 43




 1          49.     The Chinese market (Greater China) is Apple’s third-largest market segment after
 2   the Americas and Europe, accounting for approximately 20% of Apple’s total sales during its fiscal
 3   year 2018.
 4          50.     Recent economic factors have threatened Apple’s ability to maintain iPhone sales
 5   growth in China, including the emergence of substantially cheaper Chinese smartphone competitors,
 6   a growing trade war with the United States involving reciprocal tariffs on goods, and a significant
 7   slowdown of the Chinese economy.
 8          51.     In addition, in 2017, Apple became involved in a widely publicized scandal where it
 9   was caught releasing operating system updates that purposefully (and secretly) slowed down, or
10   “throttled,” the performance of its older iPhone models. This had the likely intended effect of
11   causing consumers to falsely believe that their older models were obsolete and that they needed to
12   purchase newer iPhone models. In the short term, this artificially boosted sales of new iPhones
13   during 2017, a fact that Apple touted to investors without explaining its true cause.
14          52.     After being caught sabotaging phones, the Defendants were forced to admit their
15   (and the Company’s) misconduct. Apple blamed the incident on its failed attempt to correct poor
16   battery performance in its older model iPhones by limiting the phones’ power consumption, with
17   the effect of slowing down performance. Researchers and private investigators were not convinced
18   by this excuse. Public outcry, lawsuits, and regulatory investigations in the United States and abroad
19   followed.
20          53.     For example, since December 2017, iPhone owners worldwide have filed more than
21   sixty consumer fraud lawsuits against Apple for allegedly throttling their phones and lying about it.
22   Many of these cases have been filed as class actions in the United States and consolidated in the
23   Northern District of California. See In re Apple Inc. Device Performance Litigation, 18-md-02827-
24   EJD (N.D. Cal.).
25          54.     Plaintiffs there seek, among other things, appropriate injunctive relief, including an
26   order requiring Apple to modify the iOS to prevent it from intentionally degrading the performance
27   and battery life of the Subject iPhones; prohibiting Apple from throttling future iPhone models,
28


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                     -9-
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 11 of 43




 1   particularly without the express consent of affected consumers; and requiring Apple to tell iPhone
 2   users that the iOS and iOS updates on the phones throttled the phones’ performance.
 3          55.     These cases are ongoing after a motion to dismiss was denied in part.
 4          56.     In October 2018, Italy’s antitrust regulator fined Apple 10 million Euros for hiding
 5   the truth regarding its throttling of iPhones.
 6          57.     Apple’s most recent Form 10-K filed with the SEC on October 31, 2019 states:
 7          Various civil litigation matters have been filed in state and federal courts in the U.S.
 8          and in various international jurisdictions alleging violation of consumer protection
            laws, fraud, computer intrusion and other causes of action related to the Company’s
 9          performance management feature used in its iPhone operating systems, introduced
            to certain iPhones in iOS updates 10.2.1 and 11.2 [i.e., the throttling issues]. The
10          claims seek monetary damages and other non-monetary relief. On April 5, 2018,
11          several U.S. federal actions were consolidated through a Multidistrict Litigation
            process into a single action in the U.S. District Court for the Northern District of
12          California. In addition to civil litigation, the Company is also responding to
            governmental investigations and requests for information relating to the performance
13
            management feature.
14          58.     In the immediate aftermath of the “throttling” scandal, Apple attempted to repair its
15   damaged reputation with consumers by offering them heavily discounted battery replacements for
16   its older iPhone models, dropping the price from $79 to $29 during 2018. This had the opposite
17   effect as the throttling itself, of cannibalizing new iPhone sales as consumers waited to upgrade or
18   stopped upgrading altogether, a fact that Apple refused to concede or acknowledge to investors.
19                   DEFENDANTS’ FALSE AND MISLEADING STATEMENTS
20          59.     During the Relevant Period, the Defendants, on behalf of Apple, touted record
21   iPhone sales, while failing to attribute such sales to their unsustainable, non-organic cause: the
22   temporary surge of customers who fell for Apple’s “planned obsolescence” and purchased new
23   iPhones rather than replacement batteries. These sales would soon be cannibalized by Apple’s
24   discounted battery replacement program. The Defendants also touted growing iPhone sales in China,
25   while failing to acknowledge that such sales were threatened by macroeconomic conditions such as
26   the escalating U.S.-China trade war, rise in cheap Chinese smartphones, and general decline in the
27   Chinese economy. Even as analysts and investors asked pointed questions about these potential
28   negative factors on future iPhone sales and attributable revenues, the Defendants denied the


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                      - 10 -
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 12 of 43




 1   existence of such factors or their negative impacts on sales and revenues. They also issued sales and
 2   revenue guidance that they knew, or should have known, lacked a legitimate basis and that
 3   ultimately needed to be significantly restated, costing the Company and its shareholders billions of
 4   dollars.
 5              60.    On August 1, 2017, Apple issued a press release and related data sheet regarding its
 6   financial results for its fiscal year 2017 third quarter ended July 1, 2017, which were appended as
 7   exhibits to a Form 8-K filed with the SEC that same day. During the third quarter, Apple reported a
 8   7% increase in year-over-year revenue. Apple also provided revenue guidance for the upcoming
 9   quarter of $49 to $52 billion.
10              61.    The press release stated, in pertinent part:
11              The Company posted quarterly revenue of $45.4 billion and quarterly earnings per
12              diluted share of $1.67. These results compare to revenue of $42.4 billion and earnings
                per diluted share of $1.42 in the year-ago quarter. International sales accounted for
13              61 percent of the quarter’s revenue.
14              “With revenue up 7 percent year-over-year, we’re happy to report our third
15              consecutive quarter of accelerating growth and an all-time quarterly record for
                Services revenue,” said Tim Cook, Apple’s CEO. “We hosted an incredibly
16              successful Worldwide Developers Conference in June, and we’re very excited about
                the advances in iOS, macOS, watchOS and tvOS coming this fall.”
17
                “We reported unit and revenue growth in all our product categories in the June
18
                quarter, driving 17 percent growth in earnings per share,” said Luca Maestri, Apple’s
19              CFO. “We also returned $11.7 billion to investors during the quarter, bringing
                cumulative capital returns under our program to almost $223 billion.”
20
                62.    The data sheet listed iPhone sales of 41.0 million units during the third quarter 2017,
21
     which was up from 40.4 million units sold in the same quarter of the previous year. Revenues from
22
     iPhone sales were $24.8 billion, accounting for approximately 55% of the Company’s total quarterly
23
     revenues of $45.4 billion. Revenues from total sales in Greater China were $8.0 billion, or
24
     approximately 18% of total global revenues (compared with 24% of revenues from European sales
25
     and 45% from sales in the Americas).
26
                63.    During a conference call with analysts held later that day, Defendant Cook discussed
27
     the “especially strong demand” for the newest iPhone models and noted that the upgrade rate for
28
     fiscal year 2017 was the “highest that we’ve seen.” Defendant Cook attributed the high upgrade rate

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                        - 11 -
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 13 of 43




 1   to “a function of many, many different things,” including the “size of the installed base, the age of
 2   the installed base, the product that is new at the time, the regional distribution, [and] the upgrade
 3   plans that are in various markets around the world.” Notably, Defendant Cook did not mention
 4   Apple’s undisclosed throttling of the performance of older iPhone models as one such factor, leading
 5   investors to falsely believe that the strong iPhone demand and high upgrade rates were simply the
 6   product of organic and sustainable market factors.
 7          64.      Defendant Maestri added that, “[a]mong customers planning to buy a smartphone,
 8   purchase intention for iPhone was nearly three times the rate of our closest competitor.” As with
 9   Defendant Cook, Defendant Maestri made no mention of throttling and its temporary boost in new
10   iPhone sales.
11          65.      On November 2, 2017, Apple issued a press release and related data sheet regarding
12   its financial results for its fiscal year 2017 fourth quarter ended September 30, 2017, which were
13   appended as exhibits to a Form 8-K filed with the SEC that same day. During the fourth quarter,
14   Apple reported a 12% increase in year-over-year revenue. Apple also provided revenue guidance
15   for the upcoming quarter of $84 to $87 billion.
16          66.      The press release stated, in pertinent part:
17          The Company posted quarterly revenue of $52.6 billion, an increase of 12 percent
18          from the year-ago quarter, and quarterly earnings per diluted share of $2.07, up 24
            percent. International sales accounted for 62 percent of the quarter’s revenue.
19
            “We’re happy to report a very strong finish to a great fiscal 2017, with record fourth
20          quarter revenue, year-over-year growth for all our product categories, and our best
21          quarter ever for Services,” said Tim Cook, Apple’s CEO. “With fantastic new
            products including iPhone 8 and iPhone 8 Plus, Apple Watch Series 3, and Apple
22          TV 4K joining our product lineup, we’re looking forward to a great holiday season,
            and with the launch of iPhone X getting underway right now, we couldn’t be more
23          excited as we begin to deliver our vision for the future with this stunning device.”
24
            “Apple’s year-over-year revenue growth rate accelerated for the fourth consecutive
25          quarter and drove EPS growth of 24 percent in the September quarter,” said Luca
            Maestri, Apple’s CFO. “We also generated strong operating cash flow of $15.7
26          billion and returned $11 billion to investors through our capital return program.”
27          67.      The data sheet listed iPhone sales of 46.7 million units during the fourth quarter 2017,
28   which was up from 45.5 million units sold in the same quarter of the previous year. Revenues from


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                       - 12 -
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 14 of 43




 1   iPhone sales were $28.8 billion, accounting for approximately 54.8% of the Company’s total
 2   quarterly revenues of $52.6 billion. Revenues from total sales in Greater China were $9.8 billion, or
 3   approximately 19% of total global revenues.
 4          68.     During a conference call with analysts held later that day, Defendant Cook
 5   highlighted how 2017 was Apple’s “biggest year ever in most parts of the world with all-time record
 6   revenue,” including in China, and that there was “double-digit unit growth in iPhone, and both the
 7   upgraders and Android switchers were both up on a year-over-year basis during the quarter.”
 8          69.     Defendant Maestri added that iPhone sales were up 3% over the prior year, with
 9   “very strong” interest in iPhones among consumers and business users, and that they were “very
10   pleased to see double digit iPhone growth in many emerging markets, including mainland China . .
11   . .” In addition, “[a]mong consumers planning to buy a smartphone in the next 90 days, purchase
12   intention for iPhone was 69%, more than five times the rate of the closest competitor . . . .”
13          70.     As with the prior earnings conference call, neither Defendant Cook nor Defendant
14   Maestri mentioned the temporary boost in new iPhone sales and upgrades due to Apple’s
15   undisclosed throttling of the performance of older iPhone models.
16          71.     On February 1, 2018, Apple issued a press release and related data sheet regarding
17   its financial results for its fiscal year 2018 first quarter ended December 30, 2017, which were
18   appended as exhibits to a Form 8-K filed with the SEC that same day. During the first quarter, Apple
19   reported a 13% increase in year-over-year revenue, an “all-time record,” and “the highest revenue
20   ever from a new iPhone lineup.” Apple also provided revenue guidance for the upcoming quarter of
21   $60 to $62 billion.
22          72.     The press release stated, in pertinent part:
23          The Company posted quarterly revenue of $88.3 billion, an increase of 13 percent
24          from the year-ago quarter and an all-time record, and quarterly earnings per diluted
            share of $3.89, up 16 percent, also an all-time record. International sales accounted
25          for 65 percent of the quarter’s revenue.
26          “We’re thrilled to report the biggest quarter in Apple’s history, with broad-based
27          growth that included the highest revenue ever from a new iPhone lineup. iPhone X
            surpassed our expectations and has been our top-selling iPhone every week since it
28          shipped in November,” said Tim Cook, Apple’s CEO. “We’ve also achieved a


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                     - 13 -
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 15 of 43




            significant milestone with our active installed base of devices reaching 1.3 billion in
 1
            January. That’s an increase of 30 percent in just two years, which is a testament to
 2          the popularity of our products and the loyalty and satisfaction of our customers.”

 3          “Thanks to great operational and business performance, we achieved all-time
            record profitability during the quarter, with EPS up 16 percent,” said Luca Maestri,
 4          Apple’s CFO. “Cash flow from operations was very strong at $28.3 billion, and we
 5          returned $14.5 billion to investors through our capital return program.”

 6          73.     The data sheet listed iPhone sales of 77.3 million units during the first quarter 2018,

 7   which was roughly flat from the same quarter of the previous year but was up 66% from the prior

 8   sequential quarter. Revenues from iPhone sales were $61.6 billion, accounting for approximately

 9   70.0% of the Company’s total quarterly revenues of $88.3 billion. Revenues from total sales in

10   Greater China were $18.0 billion, or approximately 20% of total global revenues.

11          74.     During a conference call held on February 1, 2018, Defendant Cook attributed

12   Apple’s “all-time high” active installed user base of 1.3 billion devices, and 30% growth in two

13   years, to “the strength and reliability of our products and our ecosystem as well as the loyalty,

14   satisfaction, and engagement of our customers.” He did not attribute any of that growth to Apple’s

15   throttling activities and planned obsolescence of older devices. Defendant Cook also boasted that

16   the iPhone “generated its highest revenue ever” and that “revenue for our newly launched iPhone

17   was the highest of any lineup in our history, driving total Apple revenue above our guidance range.”

18          75.     Defendant Maestri touted similar “all-time record” revenues, including “double-digit

19   growth in all our geographic segments, and all-time quarterly records in the vast majority of markets

20   we track,” including Greater China. Defendant Maestri mentioned that the Company established

21   “all-time iPhone record revenues” across the globe, even as the average sales prices for new iPhone

22   models increased. “Customer interest and satisfaction with iPhone are very, very strong for both

23   consumers and business users,” and the “iPhone loyalty rate” among customers was “the highest

24   ever measured.” As with Defendant Cook, Defendant Maestri failed to mention the throttling issue.

25          76.     During the call, analyst Kathryn Huberty of Morgan Stanley asked about future

26   iPhone demand in light of the Company’s relatively low revenue guidance, and whether that was

27   related to the “decay of demand around the higher-priced products, or any impact that you might

28   be seeing from the lower-priced battery replacements or anything else in the market.”


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                    - 14 -
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 16 of 43




 1          77.     Defendant Maestri responded that “maybe the two most important messages are that
 2   we believe iPhone revenue will grow double digits as compared to last year during the March
 3   quarter, and also and importantly that iPhone sell-through growth on a year-over-year basis, would
 4   be actually accelerating during the March quarter as compared to the December quarter.” Defendant
 5   Maestri did not address the battery replacement issue or mention the Chinese economy, and only
 6   tangentially addressed the high average sale price issue by noting that it would decrease overall as
 7   inventories of higher priced, newer iPhone models reduced.
 8          78.     Analyst Antonio M. Sacconaghi of Sanford Bernstein followed up with a slightly
 9   more pointed question as to whether investors should be worried that the iPhone upgrade rate is
10   going to decrease as consumers wait longer to replace older models, including as a result of the
11   discount battery replacement program announced as a result of the throttling scandal:
12          Yes, thank you. I have a question and a follow-up. You commented on how your
13          installed base over the last couple of years has grown 30%, and iPhone is clearly the
            largest component of that, and so iPhone's installed base is probably growing close
14          to that number, perhaps less. Let's call it 20% or 25. Yet if we look at iPhone unit
            growth for Fiscal '18, sort of what's implied with your guidance, Fiscal '17 and Fiscal
15          '16, it's been relatively flat. So you have an installed base that's 20+% higher and
16          a unit growth that's relatively flat, which would suggest that your upgrade rate is
            going down or your replacement cycle is elongating. I'm wondering whether you
17          agree with that and whether investors should be worried about that.
18          Maybe if I could just add one other wrinkle to potentially get your response on is,
19          given consumers' heightened awareness of their ability to replace batteries going
            forward as opposed to upgrade, isn't that also something that investors should
20          potentially be concerned about in terms of its impact on upgrade rates going
            forward? ….
21
            79.     Defendant Cook responded by largely punting on the question, and noting that the
22
     iPhone’s reliability is “fantastic,” which creates a better market for previously owned phones, and
23
     that the most important metric is the number of active devices – the “more people on iPhones, the
24
     better.” However, after being pressed some more, he stated that Apple “did not consider in any way,
25
     shape, or form what [the battery replacement program] would do to upgrade rates.”
26
            80.     Analyst Amit Daryanani from RBC Capital Markets asked about the “underlying
27
     trends” for growth in China, which seemed flat. Defendant Cook responded that “even though we’re
28


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                    - 15 -
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 17 of 43




 1   reporting similar year-over-year growth for China, if you change that reporting to an average weekly
 2   sales, which is probably a much better way to look at it, there was actually a nice acceleration . . .
 3   year over year.” Defendant Cook added that, as a result of record iPhone sales in China, “[w]e could
 4   not be more pleased with how we’re doing [there],” and “I feel really good about how we’re doing
 5   in China.”
 6           81.     Market reports following the earnings release noted that the flat year-over-year
 7   iPhone sales were troubling to investors, and that while revenues had increased substantially, that
 8   was mostly due to increased unit prices rather than increased unit demand. More troubling, perhaps,
 9   was the relatively low revenue guidance. An article posted the next day on CNN Business’s website
10   stated, in pertinent part:
11           Apple’s week went from bad to worse.
12
             The company’s stock fell more than 4% on Friday. Apple released strong earnings
13           results on Thursday but failed to fully dispel lingering concerns about iPhone
             demand.
14
                                               *       *       *
15
16           The weaker sales forecast and slight dip in iPhones sold fuel lingering investor
             concerns about demand for Apple's current iPhone lineup, including the $999 iPhone
17           X model and the more affordable iPhone 8 and 8 Plus.
18           "From our perspective, the quarter was a mixed bag," Sherri Scribner, an analyst with
19           Duetsche Bank, wrote in an investor note after the earnings results were released
             Thursday.
20
             Related: How will Apple create its media empire?
21
             The questionable iPhone demand was offset to some extent by a surge in the average
22           price of each iPhone sold . . . .
23           82.     On May 1, 2018, Apple issued a press release and related data sheet regarding its
24   financial results for its fiscal year 2018 second quarter ended March 31, 2018, which were appended
25   as exhibits to a Form 8-K filed with the SEC that same day. During the second quarter, Apple
26   reported a 16% increase in year-over-year revenue, representing the Company’s “best March quarter
27   ever, with strong revenue growth in iPhone” and across geographic segments, including “over 20%
28


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                     - 16 -
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 18 of 43




 1   growth in Greater China and Japan.” Apple also provided revenue guidance for the upcoming
 2   quarter of $51.5 billion to $53.5 billion.
 3           83.     The press release stated, in pertinent part:
 4           The Company posted quarterly revenue of $61.1 billion, an increase of 16 percent
 5           from the year-ago quarter, and quarterly earnings per diluted share of $2.73, up 30
             percent. International sales accounted for 65 percent of the quarter’s revenue.
 6
             “We’re thrilled to report our best March quarter ever, with strong revenue growth in
 7           iPhone, Services and Wearables,” said Tim Cook, Apple’s CEO. “Customers chose
 8           iPhone X more than any other iPhone each week in the March quarter, just as they
             did following its launch in the December quarter. We also grew revenue in all of our
 9           geographic segments, with over 20% growth in Greater China and Japan.”
10           “Our business performed extremely well during the March quarter, as we grew
             earnings per share by 30 percent and generated over $15 billion in operating cash
11
             flow,” said Luca Maestri, Apple’s CFO. “With the greater flexibility we now have
12           from access to our global cash, we can more efficiently invest in our US operations
             and work toward a more optimal capital structure. Given our confidence in Apple’s
13           future, we are very happy to announce that our Board has approved a new $100
14           billion share repurchase authorization and a 16 percent increase in our quarterly
             dividend.”
15
             84.     The data sheet listed iPhone sales of 52.2 million units during the second quarter
16
     2018, which was down 32% from the prior sequential quarter. Revenues from iPhone sales were
17
     $38.0 billion, accounting for approximately 62% of the Company’s total quarterly revenues of $61.1
18
     billion. Revenues from total sales in Greater China were $13.0 billion, or approximately 21% of
19
     total global revenues.
20
             85.     During a conference call with analysts held later that day, Defendant Cook touted
21
     that Apple “grew in each of our geographic segments, and in Greater China and Japan, revenue was
22
     up more than 20%.” He also stated that “iPhone's second quarter performance capped a tremendous
23
     fiscal first half, with $100 billion in iPhone revenue, an increase of $12 billion over last year, setting
24
     a new first half record and achieving our highest first half growth rate in three years.”
25
             86.     Defendant Maestri highlighted “very strong” performance in emerging markets,
26
     including “21% year-over-year growth in Greater China, our strongest growth rate from that
27
     segment in ten quarters.”
28


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                       - 17 -
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 19 of 43




 1          87.     Analyst Shannon Cross of Cross Research asked Defendant Cook about the
 2   sustainability of iPhone sales, given the high price per unit of the latest models:
 3          Thank you very much. I wanted to ask about your thoughts on sort of iPhone and
 4          positioning now that we're a couple of quarters out from the launch of the iPhone X.
            Given the $1,000.00 price point, and it's clearly selling, but there's been a lot of
 5          questions in the market about the sustainability of that price point and how you're
            thinking about it as you look out sort of holistically across your lineup. So, if you
 6          could talk a bit about what you're hearing from your customers on that, and then I
 7          have a follow up. Thank you.

 8          88.     Defendant Cook responded by repeating metrics about the current customer demand

 9   for the iPhone X, rather than what that demand may be in the future. He did not mention whether or

10   how the high price of the current iPhone model would contrast with the discounted battery

11   replacements Apple was forced to offer customers in the wake of its throttling scandal, or with

12   cheaper competitor phones emerging in China, especially as the escalating trade war between the

13   United States and China was likely to increase the relative cost of U.S. goods abroad.

14          89.     Analyst Katy Huberty of Morgan Stanley asked Defendant Cook about the “threat of

15   a trade war with China” threatened to slow down Apple’s future iPhone sales. Huberty also asked

16   whether Apple was taking any steps to “pre-empt any risk of tariffs going forward.”

17          90.     Defendant Cook responded that he believed the United States and China had a

18   mutuality of interests that “bind the countries together, and [he was] actually very optimistic” that

19   there would be no great economic animosity going forward. He also stated that Apple’s “focus” was

20   on how the two countries can “both win and grow the pie, not just allocate it differently.” He did

21   not mention any steps Apple was taking to pre-empt the risks of tariffs in the future.

22          91.     Analyst Brian White of Monness, Crespi, Hardt & Co. asked a follow up question to

23   Defendant Cook about Apple’s future growth in China:

24          Yes. Tim, I think there's -- China numbers are actually phenomenal in the quarter
            and third consecutive quarter of growth. I think there's been a lot of concerns, just
25          Apple in China and maybe misinformation out there. But what do you see as the
26          drivers for Apple in both Mainland China and Greater China over the next few years?
            ....
27
28


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                     - 18 -
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 20 of 43




 1          92.     Tim Cook responded that although he had “read some notes here and there about the
 2   market [in China] not being good,” his “personal view of China is that it’s a great market,” and the
 3   Company felt “very bullish” on the future opportunity and economic environment in China.
 4          On the market side, we've seen iPhone X, as I had mentioned before, as being the top
 5          selling smartphone during the quarter. We gained share during the quarter. I read
            some notes here and there about the market itself not being good. I think on any
 6          kind of -- on a 90-day clock, lots of different things can happen. But my own
            personal view of China is that it's a great market, and I would -- we are certainly
 7          looking far beyond 90 days and feel very bullish on the opportunity and the
 8          environment there. I would say that the market for us is more than iPhone. The Mac
            gained share there as well. The Watch is getting some traction there. Services is doing
 9          extremely well. And so, it has several catalysts, and I'm very pleased with the results
            that we were able to show during the quarter.
10
            93.     Analyst Jim Suva of Citigroup asked whether the iPhone market was “saturated” or
11
     whether there was still room for growth. Defendant Cook responded that Apple’s focus is to
12
     convince consumers with other companies’ smartphones to switch to iPhone, and to take care of
13
     current iPhone users so that when they elect to buy another phone, the buy another iPhone.
14
     Defendant Cook did not mention whether or how this strategy was being employed when Apple
15
     throttled iPhone users’ phones, or how the Company planned to convince those users to stick with
16
     Apple in the future. Defendant Cook also did not address whether the discounted battery
17
     replacement program would make it less likely for current iPhone users to “elect to buy another
18
     phone.”
19
20          In terms of the iPhone itself, even though we sell quite a few phones across the course
            of a year, our market share globally is low compared to the -- our sales are low
21          compared to the full market of smartphones. And so, our task is to convince people
            that currently or have another type of phone to switch, while really taking care of
22          people that have an iPhone so that they choose -- when they elect to buy another
23          phone, that they buy another iPhone. And so, we've spent quite a bit of time on that,
            as you might guess. . . .
24
            And so, I do think -- I don't buy the view that the market's saturated. I don't see that
25          from a market point of view, or -- and certainly not from an iPhone point of view. I
26          think the smartphone market is sort of like the best market for a consumer product
            company in the history of the world, and so, that's how I feel about it. It's a terrific
27          market, and we're very happy to be a part of it.
28


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                     - 19 -
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 21 of 43




 1          94.     On July 31, 2018, Apple issued a press release and related data sheet regarding its
 2   financial results for its fiscal year 2018 third quarter ended June 30, 2018, which were appended as
 3   exhibits to a Form 8-K filed with the SEC that same day. During the third quarter, Apple reported a
 4   17% increase in year-over-year revenue, representing the Company’s “best June quarter ever,”
 5   which was “driven by continued strong sales of iPhone, Services and Wearables.” Apple also
 6   provided revenue guidance for the upcoming quarter of $60 billion to $62 billion.
 7          95.     The press release stated, in pertinent part:
 8          The Company posted quarterly revenue of $53.3 billion, an increase of 17 percent
 9          from the year-ago quarter, and quarterly earnings per diluted share of $2.34, up 40
            percent. International sales accounted for 60 percent of the quarter’s revenue.
10
            “We’re thrilled to report Apple’s best June quarter ever, and our fourth consecutive
11          quarter of double-digit revenue growth,” said Tim Cook, Apple’s CEO. “Our Q3
12          results were driven by continued strong sales of iPhone, Services and Wearables, and
            we are very excited about the products and services in our pipeline.”
13
            “Our strong business performance drove revenue growth in each of our geographic
14          segments, net income of $11.5 billion, and operating cash flow of $14.5 billion,” said
            Luca Maestri, Apple’s CFO. “We returned almost $25 billion to investors through
15
            our capital return program during the quarter, including $20 billion in share
16          repurchases.”

17          96.     The data sheet listed iPhone sales of 41.3 million units during the third quarter 2018,

18   which was down 21% from the prior sequential quarter. Revenues from iPhone sales were $29.9

19   billion, accounting for approximately 56% of the Company’s total quarterly revenues of $53.3

20   billion. Revenues from total sales in Greater China were $9.6 billion, or approximately 18% of total

21   global revenues.

22          97.     During a conference call with analysts held later that day, analyst Shannon Cross of

23   Cross Research asked Defendant Cook whether a trade war between the United States and China

24   could negatively impact future Apple product sales there.

25          98.     Defendant Cook responded by touting Apple’s “double-digit growth in Greater

26   China,” especially in iPhone sales. He acknowledged that, in terms of tariffs, “I’m sure a lot of

27   people have questions on this,” and that Apple views tariffs as a negative that imposes a “tax on the

28   consumer and wind[s] up resulting in lower economic growth” and other unintended consequences.


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                     - 20 -
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 22 of 43




 1   However, Defendant Cook noted that “none of our products were directly affected by the tariffs.”
 2   He also maintained his optimism about future prospects in China:
 3           All of this said we're optimistic, as I've been the whole time that this will get sorted
 4           out. Because there's an inescapable mutuality between the US and China that sort of
             serves as a magnet to bring both countries together. Each country can only prosper
 5           if the other does. And of course, the world needs both the US and China to prosper
             for the world to do well. With that said, I can't predict the future but I am optimistic
 6           that the countries will get through this. And we are hoping that calm heads prevail.
 7           99.     Analyst Toni Sacconaghi asked Defendant Maestri to provide some additional
 8   guidance on Q4 iPhone sales prices. Defendant Maestri responded that the Company does not
 9   provide such granular guidance but did release guidance on revenues that showed growth of 16% to
10   19%. “We expect the growth to come from strong growth from iPhone, from services, and from
11   wearables….”
12           100.    Analyst Sacconaghi followed up with a question for Defendant Cook about the
13   general “health of the smartphone market” and iPhone market, considering that iPhone unites had
14   been “relatively flat for four years” and “at least at the high end the market is perhaps flat to down.”
15   Sacconaghi also asked, more pointedly, about what might be happening with “replacement cycles,”
16   specifically, “what impact, if any, you’ve seen from wider availability and less expensive
17   replacement batteries for iPhones.”
18           101.    Defendant Cook responded that “the smartphone market is very healthy.” On the
19   issue of replacement cycles, Defendant Cook noted that “some replacement cycles are lengthening,”
20   but he did not attribute that to the discounted battery replacement program. Instead, he stated that
21   “the major catalyst for that was probably the subsidy plans becoming a much smaller percentage of
22   total sales around the world than they were at one time.” Defendant Cook did not cite the discounted
23   battery replacement program as attributing to the lengthening replacement cycles, and he essentially
24   refused to acknowledge the analyst’s concern, maintaining that Apple was unconcerned with that
25   potentiality.
26
             In terms of batteries, we have never done an analysis internally about how many
27           people decided to get a lower priced battery than buying another phone because it
             was never about that for us. It was always about doing something great for the user.
28


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                      - 21 -
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 23 of 43




            And I think if you treat the users and the customers well, then you have a good
 1
            business over time. That's how we look at that.
 2          102.    On November 1, 2018, Apple issued a press release and related data sheet regarding
 3   its financial results for its fiscal year 2018 fourth quarter ended September 29, 2018, which were
 4   appended as exhibits to a Form 8-K filed with the SEC that same day. During the third quarter,
 5   Apple reported a 20% increase in year-over-year revenue, the “best September quarter ever” and
 6   “the strongest revenue and earnings in Apple’s history.” Apple also provided revenue guidance for
 7   the upcoming quarter of $89 billion to $93 billion.
 8          103.    The press release stated, in pertinent part:
 9
            The Company posted quarterly revenue of $62.9 billion, an increase of 20 percent
10          from the year-ago quarter, and quarterly earnings per diluted share of $2.91, up 41
            percent. International sales accounted for 61 percent of the quarter’s revenue.
11
12          Services revenue reached an all-time high of $10 billion. Excluding a one-time
            favorable adjustment of $640 million recognized in the fourth quarter of fiscal 2017,
13          Services revenue grew from $7.9 billion in the fourth quarter of fiscal 2017 to $10
            billion in the fourth quarter of fiscal 2018, an increase of 27 percent.
14
            “We’re thrilled to report another record-breaking quarter that caps a tremendous
15
            fiscal 2018, the year in which we shipped our 2 billionth iOS device, celebrated the
16          10th anniversary of the App Store and achieved the strongest revenue and earnings
            in Apple’s history,” said Tim Cook, Apple’s CEO. “Over the past two months, we’ve
17          delivered huge advancements for our customers through new versions of iPhone,
18          Apple Watch, iPad and Mac as well as our four operating systems, and we enter the
            holiday season with our strongest lineup of products and services ever.”
19
            “We concluded a record year with our best September quarter ever, growing double
20          digits in every geographic segment. We set September quarter revenue records for
            iPhone and Wearables and all-time quarterly records for Services and Mac,” said
21
            Luca Maestri, Apple’s CFO. “We generated $19.5 billion in operating cash flow and
22          returned over $23 billion to shareholders in dividends and share repurchases in the
            September quarter, bringing total capital returned in fiscal 2018 to almost $90
23          billion.”
24
            Apple is providing the following guidance for its fiscal 2019 first quarter:
25
            • revenue between $89 billion and $93 billion
26
            • gross margin between 38 percent and 38.5 percent
27
            • operating expenses between $8.7 billion and $8.8 billion
28


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                     - 22 -
          Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 24 of 43




            • other income/(expense) of $300 million
 1
 2          • tax rate of approximately 16.5 percent before discrete items

 3          104.    The data sheet listed iPhone sales of 46.9 million units during the fourth quarter 2018,

 4   which was flat year-over-year but up 14% from the prior sequential quarter. Revenues from iPhone

 5   sales were $37.2 billion, accounting for approximately 59% of the Company’s total quarterly

 6   revenues of $62.9 billion. Revenues from total sales in Greater China were $11.4 billion, or
     approximately 18% of total global revenues.
 7
 8          105.    During a conference call with analysts held later that day, Defendant Cook started
     by discussing the newest iPhone releases and increased revenues from iPhone sales:
 9
10          It was a big year and a big quarter for iPhone. Q4 revenue was up 29% over last year,
            an increase of over $8 billion to a new September quarter record, fueled by continued
11          momentum for iPhone 8, 8 Plus and 10 and the very successful launch of iPhone XS
12          and iPhone XS Max.

13          These latest devices are our most advanced iPhones ever, with the industry's first 7
            nanometer A12 Bionic chip with an Apple design 8-core neural engine capable of
14          executing an astounding five trillion operations per second. The A12 Bionic is many
            years in the making and a huge technological leap forward. It sets the iPhone
15
            experience far apart from the competition, using real-time machine learning to
16          transform the way we experienced photos, gaming, augmented reality and more. It
            makes full use of the dual camera system that shoots portrait mode photos with smart
17          HDR and dynamic depth of field and Face ID is even faster. The response has been
18          powerful.

19          As one reviewer put it, iPhone XS and XS Max are the perfect blend of design and
            craftsmanship as well as seamlessly intuitive user experience. We're not done yet.
20          Just last week, we began shipping iPhone XR, bringing the latest iPhone
            breakthroughs to even more users with an all-screen glass and aluminum design and
21
            the most advanced LCD in a smartphone, the product reviews have been
22          overwhelmingly mainly positive.

23          106.    Analyst Michael Olson of Piper Jaffray & Co. questioned whether Defendant Cook

24   had any concerns about the demand for the newly launched iPhone models, in light of their staggered

25   launch with even newer models that were being released shortly. Defendant Cook stated that he did

26   not have enough data to observe any demand issues.

27
28


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                     - 23 -
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 25 of 43




 1          107.    Defendant Maestri revealed, for the first time, that, “starting in the December quarter,
 2   we will no longer be providing unit sales data for iPhone, iPad and Mac.” Defendant Maestri
 3   explained:
 4          As demonstrated by our financial performance in recent years, the number of units
 5          sold in any 90-day period is not necessarily representative of the underlying strength
            of our business. Furthermore a unit of sale is less relevant for us today than it was in
 6          the past given the breadth of our portfolio and the wider sales price dispersion within
            any given product line.
 7
            108.    In response to an analyst question about the reasons for the change in reporting unit
 8
     sales data, Defendant Maestri added that, “of course, we understand that this is something of interest
 9
     and when we believe that providing qualitative commentary on unit sales offers additional relevant
10
     information to investors, we will do so.”
11
            109.    Analyst Jim Suva of Citigroup asked Defendant Maestri whether the change in
12
     reporting unit sales data may be related to decreased iPhone demand that the Company does not
13
     want to disclose:
14
15          [T]here will probably be a lot of pushback about not giving iPhone unit data. It
            sounds like you're still going to give revenue data if I heard that correctly. But some
16          people may fear that this now means that the iPhone units are going to start going
            negative year-over-year because it's easy to talk about great things and not show
17          the details of things that are so great.
18          110.    Defendant Maestri downplayed this concern and added that top end iPhone unit sales
19   were “very strong” during the prior quarter:
20
            I've given that the rationale and why we do not believe that providing unit sales is
21          particularly relevant for our company at this point. I can reassure you that it is our
            objective to grow unit sales for every product category that we have. But as I said
22          earlier, a unit of sale is less relevant today than it was in the past. To give you an
23          example, the unit sales of iPhone at the top end of the line have been very strong
            during the September quarter. And that's very important because we are attracting
24          customers to the most recent technologies and features and innovation, that we bring
            into the lineup. But you don't necessarily see that in the number that is reported. And
25          so, therefore, we will -- as I said, we will provide the qualitative commentary, when
26          it is important and relevant but at the end of the day, we make our decisions to --
            from a financial standpoint to try and optimize our revenue and our gross margin
27          dollars and that we think is -- the focus that is in the best interest of our investors.
28


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                     - 24 -
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 26 of 43




 1          111.    Defendant Cook added that per unit sales “doesn’t matter a lot” in terms of overall
 2   value of sales (even though it was a metric Apple had touted for numerous prior quarters and clearly
 3   shows consumer demand trends as distinguished from per unit pricing trends):
 4          Our installed base is growing at double-digit and so there is no -- and that's probably
 5          a much more significant metric for us from a ecosystem point of view and the
            customer loyalty et cetera. The second thing is, this is a little bit like if you go to the
 6          market and you push your cart up to the cashier and she says or he says, how many
            units you have in there? It's sort of, it doesn't matter a lot, how many units that are
 7          in there in terms of the overall value of what's in the cart.
 8          112.    Defendant Maestri also discussed Apple’s revenue guidance for the next quarter,
 9   including explaining how Apple could “expect revenue to be between $89 billion and $93 billion, a
10   new all-time record.” Defendant Maestri cited “a number of factors,” including the launch timing
11   of new iPhones this year versus last year, almost $2 billion of foreign exchange headwinds, and “an
12   unprecedented number of products ramping up.” Apple released such record high revenue guidance
13   despite the fact that, as Defendant Maestri acknowledged, the Company faced “some
14   macroeconomic uncertainty, particularly in emerging markets” where “clearly consumer confidence
15   is not as high as it was 12 months ago.”
16          113.    Following up on the emerging markets uncertainty, analyst Wamsi Mohan of Bank
17   of America Merrill Lynch noted that “there has been some real deceleration in some of these
18   emerging markets, partly driven by some concerns around some of the rules, administration is
19   contemplating and partly driven by things that are more specific to China,” and asked whether
20   Defendant Cook could speak about how he saw the trajectory there for business.
21          114.    Defendant Cook responded by acknowledging that some emerging markets, such as
22   Turkey, India, Brazil, and Russia, were “seeing pressure” due to, among other things, weaker
23   currencies and those markets “not growing the way we would like to see.” However, he downplayed
24   any such issues for China, especially for iPhone sales:
25
            In relation to China specifically, I would not put China in that category. Our
26          business in China was very strong last quarter. We grew 16%, which we're very
            happy with. iPhone in particular was very strong. Very strong double-digit growth
27          there. Our other products category was also stronger, in fact a bit stronger than even
28          the company, overall company number.


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                      - 25 -
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 27 of 43




 1          115.    Later, in response to another analyst’s question about the ongoing trade negotiations
 2   among various countries and “broader geopolitical risk” presented by these disputes and potential
 3   negative effects on Apple’s supply chain, Defendant Cook stated that: “I’m still of the mindset that
 4   I feel very optimistic and positive, the discussions are going to be fruitful” and “I’m optimistic that
 5   the countries in the U.S. and China and the U.S. and Europe and so forth can work these things out
 6   and work for the benefit of everyone.”
 7          116.    The above statements were materially false and/or misleading because Defendants
 8   knew or recklessly disregarded that: (1) consumer demand for new iPhone models was negatively
 9   impacted by Apple’s sales of discounted battery replacement program released in the wake of the
10   throttling scandal, as customers chose not to upgrade or to delay same; (2) macroeconomic factors,
11   including an escalating trade war with the United States, increased competition from cheaper
12   smartphone makers in China, and a sluggish Chinese economy, were threatening Apple’s iPhone
13   sales in China and ability to maintain such high average selling prices per iPhone unit; and (3) as a
14   result of the foregoing, the Defendants lacked a reasonable basis when issuing positive iPhone sales
15   and revenue guidance for the first quarter of 2019, and when publicly denying the existence and
16   negative impact of the foregoing.
17                                       THE TRUTH EMERGES
18          117.    On January 2, 2019, just two months after issuing its guidance for the fiscal year
19   2019 first quarter ended December 29, 2018, Defendant Cook issued a public letter to investors
20   significantly revising down such guidance. In terms of revenue expectations, guidance decreased
21   from the “all-time record” expectation of between $89 billion and $93 billion previously announced,
22   to a mere $84 billion, well below even the lower bound of the prior guidance range. Apple cited
23   “fewer iPhone upgrades than we had anticipated.”
24          118.    As reasons for the decrease in iPhone sales and upgrades, Defendant Cook was
25   finally forced to admit that macroeconomic weaknesses in emerging markets that he had previously
26   dismissed for the Chinese market did indeed have a material impact there. These included a general
27   slow-down in the Chinese economy, “rising trade tensions with the United States,” and a sharp
28   “contraction in Greater China’s smartphone market.” “In fact, most of our revenue shortfall to


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                     - 26 -
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 28 of 43




 1   our guidance, and over 100 percent of our year-over-year worldwide revenue decline, occurred
 2   in Greater China across iPhone, Mac and iPad.”
 3          119.    Defendant Cook was also forced to finally admit that the discounted battery
 4   replacement program had resulted in fewer consumers upgrading their older model iPhones.
 5   “iPhone upgrades also were not as strong as we thought they would be” because of, among other
 6   things, “some customers taking advantage of significantly reduced pricing for iPhone battery
 7   replacements.” This was a key factor that Defendant Cook had previously been asked about
 8   numerous times but had never acknowledged; indeed, going so far as to say Apple had never
 9   considered this possibility. (One wonders how Apple could have issued revenue guidance with any
10   sense of authority without at least investigating this potential negative effect.)
11          120.    Defendant Cook’s letter, which was appended as an exhibit to a Form 8-K filed with
12   the SEC that same date, stated:
13          Letter from Tim Cook to Apple Investors
14
            CUPERTINO, California — January 2, 2019 — Apple® today issued the following
15          public letter to investors:

16          To Apple investors:
17          Today we are revising our guidance for Apple’s fiscal 2019 first quarter, which ended
18          on December 29. We now expect the following:

19          • Revenue of approximately $84 billion
20          • Gross margin of approximately 38 percent
21          • Operating expenses of approximately $8.7 billion
22
            • Other income/(expense) of approximately $550 million
23
            • Tax rate of approximately 16.5 percent before discrete items
24
            We expect the number of shares used in computing diluted EPS to be approximately
25          4.77 billion.
26
            Based on these estimates, our revenue will be lower than our original guidance for
27          the quarter, with other items remaining broadly in line with our guidance.
28


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                      - 27 -
         Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 29 of 43




           While it will be a number of weeks before we complete and report our final results,
 1
           we wanted to get some preliminary information to you now. Our final results may
 2         differ somewhat from these preliminary estimates.

 3         When we discussed our Q1 guidance with you about 60 days ago, we knew the first
           quarter would be impacted by both macroeconomic and Apple-specific factors.
 4         Based on our best estimates of how these would play out, we predicted that we would
 5         report slight revenue growth year-over-year for the quarter. As you may recall, we
           discussed four factors:
 6
           First, we knew the different timing of our iPhone launches would affect our year-
 7         over-year compares. Our top models, iPhone XS and iPhone XS Max, shipped in
 8         Q4’18 — placing the channel fill and early sales in that quarter, whereas last year
           iPhone X shipped in Q1’18, placing the channel fill and early sales in the December
 9         quarter. We knew this would create a difficult compare for Q1’19, and this played
           out broadly in line with our expectations.
10
11         Second, we knew the strong US dollar would create foreign exchange headwinds and
           forecasted this would reduce our revenue growth by about 200 basis points as
12         compared to the previous year. This also played out broadly in line with our
           expectations.
13
           Third, we knew we had an unprecedented number of new products to ramp during
14
           the quarter and predicted that supply constraints would gate our sales of certain
15         products during Q1. Again, this also played out broadly in line with our expectations.
           Sales of Apple Watch Series 4 and iPad Pro were constrained much or all of the
16         quarter. AirPods and MacBook Air were also constrained.
17
           Fourth, we expected economic weakness in some emerging markets. This turned
18         out to have a significantly greater impact than we had projected.

19         In addition, these and other factors resulted in fewer iPhone upgrades than we had
           anticipated.
20
21         These last two points have led us to reduce our revenue guidance. I’d like to go a
           bit deeper on both.
22
           Emerging Market Challenges
23
           While we anticipated some challenges in key emerging markets, we did not foresee
24         the magnitude of the economic deceleration, particularly in Greater China. In fact,
25         most of our revenue shortfall to our guidance, and over 100 percent of our year-
           over-year worldwide revenue decline, occurred in Greater China across iPhone,
26         Mac and iPad.
27         China’s economy began to slow in the second half of 2018. The government-
28         reported GDP growth during the September quarter was the second lowest in the
           last 25 years. We believe the economic environment in China has been further

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                   - 28 -
          Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 30 of 43




            impacted by rising trade tensions with the United States. As the climate of
 1
            mounting uncertainty weighed on financial markets, the effects appeared to reach
 2          consumers as well, with traffic to our retail stores and our channel partners in
            China declining as the quarter progressed. And market data has shown that the
 3          contraction in Greater China’s smartphone market has been particularly sharp.
 4          Despite these challenges, we believe that our business in China has a bright future.
 5          The iOS developer community in China is among the most innovative, creative and
            vibrant in the world. Our products enjoy a strong following among customers, with
 6          a very high level of engagement and satisfaction. Our results in China include a new
            record for Services revenue, and our installed base of devices grew over the last year.
 7
            We are proud to participate in the Chinese marketplace.
 8
            iPhone
 9
            Lower than anticipated iPhone revenue, primarily in Greater China, accounts for
10          all of our revenue shortfall to our guidance and for much more than our entire
11          year-over-year revenue decline. In fact, categories outside of iPhone (Services, Mac,
            iPad, Wearables/Home/Accessories) combined to grow almost 19 percent year-over-
12          year.
13          While Greater China and other emerging markets accounted for the vast majority of
            the year-over-year iPhone revenue decline, in some developed markets, iPhone
14
            upgrades also were not as strong as we thought they would be. While macroeconomic
15          challenges in some markets were a key contributor to this trend, we believe there are
            other factors broadly impacting our iPhone performance, including consumers
16          adapting to a world with fewer carrier subsidies, US dollar strength-related price
17          increases, and some customers taking advantage of significantly reduced pricing
            for iPhone battery replacements . . . .
18
            121.     On January 3, 2019, Axios published an article entitled, “The Chinese Role in
19
     Apple’s Seismic iPhone Warning,” which noted that “Apple’s iPhone problems extend far beyond
20
     China” and include decreased upgrade demand due to the discounted battery replacement program:
21
            There was a collective thud Wednesday as Apple warned that its holiday quarter
22          revenue would fall billions short of expectations amid exceptionally weak business
            in China.
23
24          The backdrop: There are two important factors to consider when trying to make
            sense of the news: The problems Apple saw in China go far beyond just Apple. But
25          Apple's iPhone problems extend far beyond China, too.
26
27          On China: The Chinese economy is weak and perhaps weaker than previously
28          realized. This is probably the biggest takeaway from the news.


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                    - 29 -
         Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 31 of 43




                 Apple CEO Tim Cook said that weakness in Greater China (which Apple
 1
                  defines as China, Taiwan and Hong Kong) accounted for nearly all of the
 2                company's revenue miss (though it did see other pockets of weakness).

 3               Some of that was likely share picked up by other smartphone makers, but it
                  also suggests significant slowness in the Chinese economy, particularly at the
 4
                  high end of the market.
 5
           On iPhone: While things were especially bad in China, Apple saw weak iPhone
 6         demand in other places, too.
 7               Apple blamed a range of factors, from currency exchange rates to people
 8                choosing a discounted battery replacement for their old phone rather than
                  buying a new iPhone.
 9
                 All of those points are likely valid, but miss the fundamental issue: the
10                smartphone market has matured. People are happy with a battery upgrade
11                because they are generally happy with their phone.

12               This is problematic for Apple not just because the iPhone generates the bulk
                  of company revenue and profits, but also because Apple tends to do best when
13                innovation is rapid rather than incremental.
14
           What they're saying:
15
                 Apple CEO Tim Cook: "While we anticipated some challenges in key
16                emerging markets, we did not foresee the magnitude of the economic
                  deceleration, particularly in Greater China."
17
18               Bloomberg's Shira Ovide wrote an article, headlined "Apple's iPhone
                  warning comes years too late," saying that Apple missed clear warning signs
19                that the smartphone business was slowing down. "This should have been
                  absolutely predictable to anyone who was able to peer outside of Apple’s
20
                  bubble."
21
                 The Verge's Tom Warren: "I think Apple is hitting a difficult iPhone
22                period. People are upgrading less, carrier subsidies aren’t enough, and $1,000
                  phones are making consumers pause and consider. Mix that in with fears of
23
                  a recession, and 2019 could be challenging for Apple and many others."
24
           What's next: Apple will report full results at the end of the month and will likely go
25         into greater detail.
26               Meanwhile, we will also hear from other smartphone makers as well as others
27                with big business in China.

28


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                   - 30 -
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 32 of 43




                      That should help show how much of Apple's experience was universal and
 1
                       how much it was uniquely its own.
 2          122.       On this news, the Company’s share price fell approximately 9%, from $157.92 on
 3   January 2, 2019 to $142.19 on January 3, 2019, on exceedingly high trading volume of over 91
 4   million shares.
 5          123.       On January 4, 2019, The New York Times published an article entitled, “Is This the
 6   End of the Age of Apple?” Shortly thereafter, analyst Daniel Ives of Wedbush Securities stated in a
 7   CNBC interview that these were the “darkest days” for Apple:
 8
            Right now, time is ticking, and [Apple’s] back is against the wall and they are going
 9          to have to make some serious strategic decisions for the Company. And I think right
            now, for [Tim] Cook to emerge from what I view as the darkest day for Apple in the
10
            modern iPhone era, it’s going to be about [Apple focusing on providing] services,
11          and it’s going to be about price cuts on the [iPhone] XR, especially in China.”

12          124.       During an interview with Jim Cramer, Defendant Cook was asked about issues with

13   the Chinese economy and whether the “naysayers” were right. Cook responded by conceding that

14   the Chinese economic issues were real, but he dismissed any concerns about long-lasting impacts

15   in China, or the notion that the iPhone XR was not selling well:

16          Well, I think here’s what we saw in China. the Chinese economy, it seemed to us,
            began to slow, maybe, in the second half of the year. And it was on some sort of
17          rational trajectory. We believe, based on what we saw and the timing of it, that the
18          tension, the trade-war tension with the U.S. created this more-sharp downturn.

19          I believe that’s temporary. Because I think that, when you really look at it, it’s in
            both countries’ best interests to come to an agreement. It is a complex, very complex
20          trade agreement. And it needs to be updated. But as I’ve said before, I’m very
21          optimistic that this will happen. And so that clearly will be good, not only for us,
            frankly, but I think more about the world in general. The world needs a strong U.S.
22          and China economy for the world economy to be strong.
23                                              *       *      *
24
            [As to people who say the XR flopped and Apple is in its “darkest days,”] I say
25          bologna. I call bologna on that. Let me tell you how I view this. Here’s the truth,
            what the facts are. Since we began shipping the iPhone XR, it has been the most
26          popular iPhone every day, every single day, from when we started shipping, until
            now.
27
28


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                      - 31 -
          Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 33 of 43




 1          125.    Perhaps picking up on the logical hole in the XR discussion, Cramer asked whether
 2   Cook thought the XR was successful relative to other iPhone models when first released in the past;
 3   sure it was the best selling current iPhone model out of all existing models, simply because it was
 4   the newest release. Cook capitulated slightly, agreeing that he wanted to sell more XR models, but
 5   he remained defiant overall:
 6          I mean, do I want to sell more? Of course I do. Of course I’d like to sell more. And
 7          we’re working on that. . . .

 8                                            *       *       *

 9          In terms of the naysayer, I’ve heard this over and over again, Jim. I’ve heard it in
            2001. I’ve heard it in 2005 and ’07 and ‘08 and ‘10 and ‘12 and ’13. You can probably
10
            find the same quotes from the same people over and over again. And I’m not
11          defensive on it. This is America. And you can say what you want. But I’m giving
            you my honest opinion is that there is a culture of innovation in Apple. And that
12          culture of innovation, combined with these incredible-- loyal customers, happy
            customers, this ecosystem, this virtuous ecosystem, is something that is probably
13
            underappreciated.
14          126.    Asked whether he was “surprised with the market reaction to both when you decided
15   to not reveal units and when you revealed the shortfall,” Cook noted that “the long-term health of
16   the company . . . has never been better” due to the availability of non-iPhone products, such as
17   wearables like the Apple Watch and AirPods.
18
            I’m never surprised by the market, to be honest with you. Because I think the market
19          is quite emotional in the short term. And we sorta look through all of that. We think
            about the long term. And so when I look at the long-term health of the company, it
20
            has never been better.
21
            The product pipeline has never been better. The ecosystem has never been stronger.
22          The services are on a tear. If you look at, let’s just take wearables as an example,
            right? Wearables, it’s mainly the Apple Watch and AirPods.
23
24          If you look at this, and on a trailing basis. I’m not projecting. On a trailing basis,
            they’ve we’ve already exceeded the revenue for wearables is already more than 50
25          percent more than iPod was at its peak. Now, this is a product that I think
            everybody would say it was an incredibly important product for Apple, full of
26          innovation, and probably, the trigger for the company getting on a very different
27          trajectory and into other markets.

28          And so already, exceeded it by 50 percent at its peak. At its peak. Also, if you take
            AirPods and the Watch separately, and you sort of back these up and align it to the

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                    - 32 -
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 34 of 43




            launch date of iPod, as well, and, you know, where all of them have a comparable
 1
            amount of time, you would find that each one, independently, is, like, four to six
 2          times ahead of where iPod was at a comparable period of time.

 3          And so AirPods are becoming ubiquitous out there. People love them. I get notes
            every day. They’re chock full of tech. But they just work. It’s the elegance of them,
 4          but with significant technology and built right in and an unbelievable user interface.
 5          127.    Addressing the discounted battery program’s negative effect on upgrades and newer
 6   iPhone sales, Cook stated that “if somebody decides to buy an iPhone a little later, because of the
 7   battery, huge discount that we gave, they decide to hold on a little longer, I’m great with that.” He
 8   stated that investors were misguided in focusing on “how many iPhones are sold in a given 90-day
 9   period or what the revenue is.”
10          128.    On January 29, 2019, Apple issued a press release regarding its financial results for
11   its fiscal year 2019 first quarter ended December 29, 2018, which was appended as an exhibit to a
12   Form 8-K filed with the SEC that same day. During the first quarter, Apple reported a 5% decline
13   in year-over-year revenue, just above the lower bound of its revised guidance range, of $84 billion.
14   Revenue from iPhone sales declined 15% from the prior year. Apple also provided revenue guidance
15   for the upcoming quarter of $55 billion to $59 billion.
16          129.    The press release stated, in pertinent part:
17
            The Company posted quarterly revenue of $84.3 billion, a decline of 5 percent from
18          the year-ago quarter, and quarterly earnings per diluted share of $4.18, up 7.5
            percent. International sales accounted for 62 percent of the quarter’s revenue.
19
            Revenue from iPhone® declined 15 percent from the prior year, while total revenue
20
            from all other products and services grew 19 percent. Services revenue reached an
21          all-time high of $10.9 billion, up 19 percent over the prior year. Revenue from Mac®
            and Wearables, Home and Accessories also reached all-time highs, growing 9
22          percent and 33 percent, respectively, and revenue from iPad® grew 17 percent.
23
            “While it was disappointing to miss our revenue guidance, we manage Apple for the
24          long term, and this quarter’s results demonstrate that the underlying strength of our
            business runs deep and wide,” said Tim Cook, Apple’s CEO. “Our active installed
25          base of devices reached an all-time high of 1.4 billion in the first quarter, growing in
            each of our geographic segments. That’s a great testament to the satisfaction and
26
            loyalty of our customers, and it’s driving our Services business to new records thanks
27          to our large and fast-growing ecosystem.”

28


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                     - 33 -
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 35 of 43




            “We generated very strong operating cash flow of $26.7 billion during the December
 1
            quarter and set an all-time EPS record of $4.18,” said Luca Maestri, Apple’s CFO.
 2          “We returned over $13 billion to our investors during the quarter through dividends
            and share repurchases. Our net cash balance was $130 billion at the end of the
 3          quarter, and we continue to target a net cash neutral position over time.”
 4          130.    A quarterly report filed with the SEC on Form 10-Q the next day listed revenues
 5   from iPhone sales of $52.0 billion, representing a 15% decline year-over-year, even as revenues for
 6   every other product segment saw significant increases. Revenues from sales in China declined 27%
 7   year-over-year, “primarily due to lower iPhone net sales.”
 8          131.    Following these revelations, securities fraud class actions were filed against the
 9   Company, Cook, and Maestri in relation to the misstatements described herein. These actions have
10   been consolidated in the Northern District of California, as In re Apple Inc. Securities Litigation,
11   4:19-cv-02033-YGR (N.D. Cal.).
12                    DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS
13          132.    Plaintiff brings this action derivatively in the right and for the benefit of the Company
14   to redress injuries suffered and to be suffered as a direct and proximate result of the breaches of
15   fiduciary duties and gross mismanagement by the Director Defendants.
16          133.    Plaintiff will adequately and fairly represent the interests of Apple in enforcing and
17   prosecuting its rights and has retained counsel competent and experienced in derivative litigation.
18          134.    Plaintiff is a current owner of the Company stock and has continuously been an
19   owner of Company stock during all times relevant to the Director Defendants’ wrongful course of
20   conduct alleged herein. Plaintiff understands his obligation to hold stock throughout the duration of
21   this action and is prepared to do so.
22          135.    During the illegal and wrongful course of conduct at the Company and through the
23   present, the Board consisted of the Director Defendants. Because of the facts set forth throughout
24   this Complaint, demand on the Company Board to institute this action is not necessary because such
25   a demand would have been a futile and useless act.
26          136.    The Company Board is currently comprised of seven (7) members – Cook, Levinson,
27   Bell, Gore, Jung, Sugar, and Wagner. Thus, Plaintiff is required to show that a majority of the
28


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                     - 34 -
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 36 of 43




 1   Director Defendants, i.e., four (4), cannot exercise independent objective judgment about whether
 2   to bring this action or whether to vigorously prosecute this action.
 3           137.    The Director Defendants either knew or should have known of the false and
 4   misleading statements that were issued on the Company’s behalf and took no steps in a good faith
 5   effort to prevent or remedy that situation.
 6           138.    Each of the Director Defendants approved and/or permitted the wrongs alleged
 7   herein to have occurred, and participated in efforts to conceal or disguise those wrongs from the
 8   Company’s stockholders or recklessly and/or with gross negligence disregarded the wrongs
 9   complained of herein and are therefore not disinterested parties.
10           139.    Each of the Director Defendants authorized and/or permitted the false statements to
11   be disseminated directly to the public and made available and distributed to shareholders, authorized
12   and/or permitted the issuance of various false and misleading statements, and are principal
13   beneficiaries of the wrongdoing alleged herein, and thus, could not fairly and fully prosecute such
14   a suit even if they instituted it.
15           140.    Additionally, each of the Director Defendants received payments, benefits, stock
16   options (discussed above), and other emoluments by virtue of their membership on the Board and
17   their control of the Company.
18                    The Director Defendants Are Not Independent or Disinterested
19   Defendant Cook
20           141.    Defendant Cook is not disinterested or independent. He is incapable of considering
21   a demand because, as Apple’s CEO, Cook derives substantially all his wealth and livelihood from
22   his relationship with the Company.
23           142.    Defendant Cook has also been named as a defendant in a class action securities fraud
24   lawsuit for his alleged role in the misconduct described herein. He cannot independently consider
25   any demand to sue himself for breaching his fiduciary duties to Apple and its shareholders, as that
26   would expose him to substantial liability.
27           143.    Additionally, Apple acknowledged that Cook is not independent in its 2019 DEF
28   14A (and in prior definitive proxy statements filed by the Company).


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                     - 35 -
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 37 of 43




 1   Defendants Levinson, Bell, Sugar, and Wagner
 2          144.    During the Relevant Period, Defendants Levinson, Bell, Sugar, and Wagner served
 3   as members of the Audit and Finance Committee. Pursuant to the Audit and Finance Committee’s
 4   Charter, its members are responsible for, inter alia, ensuring the accuracy of Apple’s financial
 5   statements and other financial information provided by Apple to its shareholders and others;
 6   overseeing Apple’s compliance with legal, regulatory, and public disclosure requirements;
 7   monitoring Apple’s independent auditors; enforcing Apple’s systems of internal controls, including
 8   the internal audit function; overseeing treasury and finance matters; reviewing enterprise risk
 9   management, privacy, and data security; and monitoring the auditing, accounting, and financial
10   reporting process generally. They are also responsible monitoring “Apple’s significant business
11   risks, including financial; operational; privacy; data security; business continuity; legal; regulatory;
12   and reputational risks.”
13          145.    These defendants breached their fiduciary duties of due care, loyalty, and good faith
14   because they, inter alia, allowed or permitted false and misleading statements to be disseminated in
15   the Company’s SEC filings and other disclosures and, otherwise, failed to ensure that adequate
16   internal controls were in place regarding the disclosure issues and other deficiencies described
17   above. They also failed to monitor the significant business and reputational risks facing Apple, both
18   that existed and should have been revealed to investors, and that were newly created by the failed
19   revelations. Therefore, these defendants face a substantial likelihood of liability for their breach of
20   fiduciary duties and any demand upon them is futile.
21   Defendants Gore and Jung
22          146.    During the Relevant Period, Defendants Gore and Jung (and Iger before he left the
23   Board) served as members of the Board’s Nominating and Corporate Governance Committee.
24   Pursuant to the Nominating and Corporate Governance Committee’s Charter, its members are
25   responsible for, inter alia, assisting the Board in identifying qualified individuals to become
26   directors; making recommendations to the Board concerning the size, structure, and composition of
27   the Board and its committees; and overseeing and making recommendations regarding corporate
28   governance matters.


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                      - 36 -
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 38 of 43




 1           147.    These defendants are responsible for the current composition of the Board, including
 2   that of Defendant Cook, who is subject to liability for securities fraud in relation to the allegations
 3   described herein. These defendants have known about such potential liability for months, at least,
 4   yet have taken no actions against Defendant Cook. Their refusal to hold him accountable
 5   demonstrates that making a demand upon them based on the same alleged wrongdoing would be a
 6   futile and useless act.
 7           148.    Defendants Gore and Jung (and Iger before he left the Board) also served as members
 8   of the Board’s Compensation Committee. Pursuant to the Compensation Committee’s Charter, its
 9   members are responsible for, inter alia, reviewing and approving the compensation arrangements
10   for the CEO, Apple’s other executive officers, and the Board; and administering Apple’s equity
11   compensation plans.
12           149.    These defendants breached their fiduciary duties of due care, loyalty, and good faith
13   because they, inter alia, approved substantial compensation packages for Defendants Cook and
14   Maestri (as well as for the other members of the Board, including themselves). Defendants Cook
15   and Maestri, in particular, were responsible for making many of the false and/or misleading
16   statements discussed herein and which have exposed them to substantial liability, including as
17   named defendants in securities fraud lawsuits. This exposes them to substantial liability, including
18   for waste of corporate assets, which makes a demand upon them futile.
19   Defendants Levinson, Bell, Sugar, and Wagner
20           150.    During the Relevant Period, Defendants Levinson, Bell, Sugar, and Wagner served
21   as members of the Audit and Finance Committee. Pursuant to the Audit and Finance Committee’s
22   Charter, its members are responsible for, inter alia, ensuring the accuracy of Apple’s financial
23   statements and other financial information provided by Apple to its shareholders and others;
24   overseeing Apple’s compliance with legal, regulatory, and public disclosure requirements;
25   monitoring Apple’s independent auditors; enforcing Apple’s systems of internal controls, including
26   the internal audit function; overseeing treasury and finance matters; reviewing enterprise risk
27   management, privacy, and data security; and monitoring the auditing, accounting, and financial
28   reporting process generally.


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                     - 37 -
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 39 of 43




 1          151.    These defendants breached their fiduciary duties of due care, loyalty, and good faith
 2   because they, inter alia, allowed or permitted false and misleading statements to be disseminated in
 3   the Company’s SEC filings and other disclosures and, otherwise, failed to ensure that adequate
 4   internal controls were in place regarding the disclosure issues and other deficiencies described
 5   above. Therefore, these defendants face a substantial likelihood of liability for their breach of
 6   fiduciary duties and any demand upon them is futile.
 7   All Director Defendants
 8          152.    According to the 2019 DEF 14A, the Director Defendants, as Board members, were
 9   all tasked with “evaluating the executive team’s management of the various risks confronting
10   Apple.”
11          The Board believes that evaluating the executive team’s management of the various
12          risks confronting Apple is one of its most important areas of oversight. In carrying
            out this critical responsibility, the Board has designated the Audit Committee with
13          primary responsibility for overseeing enterprise risk management.
14                                             *       *       *
15
            While the Audit Committee has primary responsibility for overseeing enterprise risk
16          management and reports regularly to the Board, the other Board committees also
            consider risks within their areas of responsibility and apprise the Board of significant
17          risks and management’s response to those risks. For example, the Nominating
            Committee reviews legal and regulatory compliance risks as they relate to Apple’s
18
            corporate governance structure and processes, and the Compensation Committee
19          reviews risks related to compensation matters. While the Board and its committees
            oversee risk management strategy, management is responsible for implementing and
20          supervising day-to-day risk management processes and reporting to the Board and
21          its committees.
            153.    Thus, all Director Defendants breached their fiduciary duties by failing to adequately
22
     evaluate the significant risks confronting Apple, which should have but were not disclosed to
23
     investors. They face liability for these failures, which renders making a demand upon them futile.
24
25
26
27
28


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                     - 38 -
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 40 of 43




 1                                                 COUNT I
 2                    Against the Director Defendants for Breach of Fiduciary Duty
 3          154.    Plaintiff incorporates by reference and realleges each and every allegation contained
 4   above, as though fully set forth herein.
 5          155.    The Director Defendants owe the Company fiduciary obligations. By reason of their
 6   fiduciary relationships, the Director Defendants owed and owe the Company the highest obligation
 7   of good faith, fair dealing, loyalty, and due care.
 8          156.    The Director Defendants violated and breached their fiduciary duties of care, loyalty,
 9   reasonable inquiry, and good faith.
10          157.    The Director Defendants engaged in a sustained and systematic failure to properly
11   exercise their fiduciary duties. Among other things, the Director Defendants breached their fiduciary
12   duties of loyalty and good faith by allowing the Company to improperly misrepresent the
13   Company’s future business prospects and risks to revenues and sales, as alleged herein. These
14   actions could not have been a good faith exercise of prudent business judgment to protect and
15   promote the Company’s corporate interests.
16          158.    As a direct and proximate result of the Director Defendants’ failure to perform their
17   fiduciary obligations, the Company has sustained significant damages. As a result of the misconduct
18   alleged herein, the Director Defendants are liable to the Company.
19          159.    As a direct and proximate result of the Director Defendants’ breach of their fiduciary
20   duties, the Company has suffered damage, not only monetarily, but also to its corporate image and
21   goodwill. Such damage includes, among other things, costs associated with defending securities
22   lawsuits, severe damage to the share price of the Company, resulting in an increased cost of capital,
23   and reputational harm.
24                                                 COUNT II
25                     Against the Director Defendants for Gross Mismanagement
26          160.    Plaintiff incorporates by reference and realleges each and every allegation contained
27   above, as though fully set forth herein.
28


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                      - 39 -
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 41 of 43




 1           161.    By their actions alleged herein, the Director Defendants, either directly or through
 2   aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard
 3   to prudently managing the assets and business of the Company in a manner consistent with the
 4   operations of a publicly held corporation.
 5           162.    As a direct and proximate result of the Director Defendants’ gross mismanagement
 6   and breaches of duty alleged herein, the Company has sustained significant damages in excess of
 7   hundreds of millions of dollars.
 8           163.    Because of the misconduct and breaches of duty alleged herein, the Director
 9   Defendants are liable to the Company.
10                                                 COUNT III
11                   Against the Director Defendants for Waste of Corporate Assets
12           164.    Plaintiff incorporates by reference and realleges each and every allegation contained
13   above, as though fully set forth herein.
14           165.    The wrongful conduct alleged regarding the issuance of false and misleading
15   statements was continuous, connected, and on-going throughout the Relevant Period, and resulted
16   in ongoing harm to the Company.
17           166.    As a result of the misconduct described above, the Director Defendants wasted
18   corporate assets by, inter alia: (i) refusing to account for material risks to sales of iPhones, both at
19   home and abroad; (ii) paying excessive compensation, bonuses, and termination payments to certain
20   of its executive officers; (iii) awarding self-interested stock options to certain officers and directors;
21   and (iv) incurring potentially millions of dollars of legal liability and/or legal costs to defend
22   Defendants’ unlawful actions.
23           167.    As a result of the waste of corporate assets, the Director Defendants are liable to the
24   Company.
25           168.    Plaintiff, on behalf of Apple, has no adequate remedy at law.
26
27
28


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                       - 40 -
           Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 42 of 43




 1                                            COUNT IV
                          Against the Defendants for Violations of Section 10(b)
 2
                               of the Exchange Act and SEC Rule 10b-5
 3          169.    Plaintiff incorporates by reference and realleges each and every allegation contained
 4   above, as though fully set forth herein.
 5          170.    During the Relevant Period, the Defendants disseminated or approved public
 6   statements that failed to disclose, inter alia: (a) that consumer demand for new iPhone models was
 7   negatively impacted by Apple’s sales of heavily discounted battery replacements for older iPhone
 8   models, as customers chose not to upgrade or to delay same; (b) that macroeconomic factors,
 9   including an escalating trade war with the United States, increased competition, and a sluggish
10   economy, were causing Apple’s iPhone sales in China to plummet; and (c) that as a result of the
11   foregoing, the Defendants lacked a reasonable basis when issuing positive iPhone sales and revenue
12   guidance for the first quarter of 2019, and when publicly denying the existence and negative impact
13   of the foregoing.
14          171.    Thus, the price of the Company’s shares was artificially inflated due to the deception
15   of the Defendants.
16          172.    As such, the Defendants caused the Company to violate section 10(b) of the
17   Exchange Act and SEC Rule 10b-5 in that they:
18                  (a)     employed devices, schemes, and artifices to defraud; and
19                  (b)     made untrue statements of material facts or omitted to state material facts
20                  necessary in order to make the statements made, in light of the circumstances under
21                  which they were made, not misleading.
22          173.    As a result of the Defendants’ misconduct, the Company is suffering litigation
23   expense and reputational harm in the marketplace in violation of section 10(b) of the Exchange Act
24   and SEC Rule 10b-5.
25                                        PRAYER FOR RELIEF
26          WHEREFORE, Plaintiff prays for relief and judgment, as follows:
27          (A)     Declaring that Plaintiff may maintain this action on behalf of the Company and that
28   Plaintiff is an adequate representative of the Company;


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                    - 41 -
Case 5:19-cv-08246 Document 1 Filed 12/18/19 Page 43 of 43
